Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Richard Dyer on 3/17/2021.

	
Listing of Claims:
1.	(Currently amended) An apparatus for a wireless network, comprising: 
a movement subsystem; 
a wireless interconnect; 
a rechargeable battery;
a processor, coupled to the movement subsystem and the wireless interconnect; and
memory, the memory comprising instructions executable by the processor and environment data including indications of a map of an indoor environment, the indoor environment including at least a first room and a second room, the instructions when executed by the processor cause the processor to:
receive, from a wireless base station (WBS) located in the first room of the indoor environment, a first control signal including an indication to roam within the indoor environment and sample the wireless network to measure levels of signal strength of the wireless network within the indoor environment;
activate, responsive to the first control signal, the movement subsystem to roam within the indoor environment and measure levels of signal strength of the wireless network;
send, to the WBS, an information element including indications of the measured levels of signal strength; 
receive, from the WBS, a second control signal including an indication to navigate to the second room of the indoor environment and extend a wireless network for the indoor environment into the second room of the indoor environment, the second control signal generated by the WBS and based on at least one network statistic of the wireless network, the second control signal received via the wireless network and the wireless interconnect, wherein the second room of the indoor environment has a measured level of signal strength below a threshold value; 
activate, responsive to the second control signal, the movement subsystem to navigate, based on the map, the apparatus to the second room of the indoor environment;
activate the wireless interconnect to enlarge a coverage area of the wireless network by extending the wireless network provided by the WBS into the second room of the indoor environment; and
activate the movement subsystem to navigate the apparatus adjacent to a dock, located in the indoor environment, to couple the apparatus with the dock to recharge the rechargeable battery.

2-3.	(Canceled) 

4.	(Original) The apparatus of claim 1, the movement subsystem comprising at least one of wheels, rollers, tracks, propellers, or rotors.

5.	(Currently amended) A method comprising: 
receiving, from a wireless base station (WBS) located in [[the]]a first room of [[the]]an indoor environment, a first control signal including an indication roam within the indoor environment and sample [[the]]a wireless network to measure levels of signal strength of the wireless network within the indoor environment;
activating, responsive to the first control signal, [[the]]a movement subsystem to roam within the indoor environment and measure levels of signal strength of the wireless network;
sending, to the WBS, an information element including indications of the measured levels of signal strength; 
receiving, from the WBS, a second control signal including an indication to navigate to a second room of the indoor environment and extend a wireless network provided by the WBS for the indoor environment into the second room of the indoor environment, the second control signal received via the wireless network and a wireless interconnect of a mobile wireless extender (MWE), wherein the second room of the indoor environment has a measured level of signal strength below a threshold value;
activating, responsive to the second control signal, a movement subsystem of the MWE to navigate, based on a map of the indoor environment, the MWE to the second room of the indoor environment; 
activating, responsive to the second control signal, the wireless interconnect of the MWE to enlarge a coverage area of the wireless network by extending the wireless network into the second room of the indoor environment;
sending a return control signal to the movement subsystem to cause the MWE to navigate, based on the map, the MWE adjacent to an MWE dock located in the indoor environment;
coupling the MWE to the MWE dock; and
recharging a rechargeable battery of the MWE.

6-8.	(Canceled) 

9.	(Original) The method of claim 5, the movement subsystem comprising at least one of wheels, rollers, tracks, propellers, or rotors.

10.	(Currently amended) The method of claim 5, comprising: 
determining at least one network statistic for the wireless network;
generating the second control signal based on the at least one network statistic; and
sending the second control signal to the MWE.

11.	(Previously presented) The method of claim 10, the at least one network statistic comprising a quality of service level between the WBS and at least one user device.

12.	(Currently amended) The method of claim 10, comprising generating the second control signal based in part on the at least one network statistic and rules.

13.	(Original) The method of claim 12, the rules comprising at least one threshold level of service corresponding to the at least one network statistic. 

14.	(Currently amended) The method of claim 13, comprising generating the second control signal based on a determination that the at least one network statistic is below the at least one threshold level. 

15.	(Currently amended) At least one machine-readable storage medium comprising instructions that when executed by circuitry of a mobile wireless extender (MWE), cause the circuitry of the MWE to: 
receive, from a wireless base station (WBS) located in [[the]]a first room of [[the]]an indoor environment, a first control signal including an indication to roam within the indoor environment and sample [[the]]a wireless network to measure levels of signal strength of the wireless network within the indoor environment;
activate, responsive to the first control signal, [[the]]a movement subsystem of the MWE to cause the MWE to roam within the indoor environment and measure levels of signal strength of the wireless network;
send, to the WBS, an information element including indications of the measured levels of signal strength; 
receive, from the WBS, a second control signal including an indication to navigate to a second room of the indoor environment and extend a wireless network provided by the WBS for the indoor environment into the second room of the indoor environment, the second control signal received via a wireless network provided by the WBS in the indoor environment and a wireless interconnect of the MWE, wherein the second room of the indoor environment has a measured level of signal strength below a threshold value;
activate, responsive to the second control signal, a movement subsystem of the MWE to navigate, based on a map of the indoor environment, the MWE to the second room of the indoor environment; 
activate, responsive to the second control signal, the wireless interconnect of the MWE to enlarge a coverage area of the wireless network by extending the wireless network into the second room of the indoor environment;
activate the movement subsystem to cause the MWE to navigate, based on the map, the MWE adjacent to an MWE dock located in the indoor environment;
couple the MWE to the MWE dock; and
recharge a rechargeable battery of the MWE.

16-18.	(Canceled)

19.	(Original) The at least one machine-readable storage medium of claim 15, the movement subsystem comprising at least one of wheels, rollers, tracks, propellers, or rotors.

20. (Currently amended) A system comprising:
a wireless base station (WBS) to provide a wireless network in an indoor environment, the WBS located in a first room of the indoor environment and comprising: 
a WBS wireless interconnect to provide the wireless network;
a WBS processor; and
WBS memory, the WBS memory comprising WBS instructions executable by the WBS processor; 
	a mobile wireless extender (MWE) comprising:
a movement subsystem; 
a MWE wireless interconnect; 
an MWE processor coupled to the movement subsystem and the MWE wireless interconnect; and
MWE memory, the MWE memory comprising environment data including indications of a map of the indoor environment and MWE instructions executable by the MWE processor; and
an MWE dock, the MWE dock comprising a power source and an MWE interconnect to couple to the MWE, 
wherein the WBS instructions when executed by the WBS processor cause the WBS processor to:
send, to the MWE, a first control signal including an indication to roam within the indoor environment and sample the wireless network to measure levels of signal strength of the wireless network within the indoor environment;
receive, from the MWE, an information element including indications of the measured levels of signal strength; 
determine at least one network statistic for the wireless network based on the measured levels of signal strength; 
generate a second control signal based on the at least one network statistic, the second control signal to include an indication to navigate to a second room of the indoor environment and extend the wireless network into the second room of the indoor environment, wherein the second room of the indoor environment has a measured level of signal strength below a threshold value; and
send, via the WBS wireless interconnect and the wireless network, the second control signal to the MWE; and
 
wherein the MWE instructions when executed by the MWE processor cause the MWE processor to: 
receive, from the WBS, the first control signal; 
activate, responsive to the first control signal, the movement subsystem to roam within the indoor environment and measure levels of signal strength of the wireless network;
send, to the WBS, the information element including indications of the measured levels of signal strength; 
receive, via the MWE wireless interconnect and the wireless network, the second control signal;
activate the movement subsystem to navigate the MWE to the second room of the indoor environment based on the map of the indoor environment; and
activate the MWE wireless interconnect to enlarge a coverage area of the wireless network by extending the wireless network into the second room of the indoor environment.

21-22.	(Canceled)

23.	(Previously presented) The system of claim 20, the MWE comprising a rechargeable battery, the MWE instructions, when executed by the MWE processor, cause the MWE processor to activate the MWE to navigate the MWE adjacent to the MWE dock to couple the MWE with the MWE dock to recharge the rechargeable battery. 

24.	(Original) The system of claim 20, the movement subsystem comprising at least one of wheels, rollers, tracks, propellers, or rotors.

25.	(Canceled)

26.	(Previously presented) The system of claim 20, the at least one network statistic comprising quality of service (QoS) level of one or more devices coupled to the WBS via the wireless network.

27.	(Canceled)

28.	(Currently amended) The apparatus of claim [[27]]1, the at least one network statistic comprising a quality of service level between the WBS and at least one user device.

29.	(Currently amended) The apparatus of claim 28, wherein the second control signal is generated by the WBS and is based on at the least one network statistic of the wireless network and rules, the rules comprising at least one threshold level of service corresponding to the at least one network statistic.

30.	(Currently amended) The at least one machine-readable storage medium of claim 15, wherein the second control signal is generated by the WBS and is based on at least one network statistic of the wireless network.

31.	(Currently amended) The at least one machine-readable storage medium of claim 30, the at least one network statistic comprising a quality of service level between the WBS and at least one user device.

32.	(Currently amended) The at least one machine-readable storage medium of claim 31, wherein the second control signal is generated by the WBS and is based on at least one network statistic of the wireless network and rules, the rules comprising at least one threshold level of service corresponding to the at least one network statistic. 




 


Reasons for Allowance




Wu US 20100042319 teaches a wireless network (fig. 1, [0037, 0038]) comprising a moveable apparatus / “far-end communication device” (fig. 1 box 20) may further function as a mobile repeater, which can roam to an area where the signal is weak to provide signal relay, [0037]), thus extending network coverage, wherein the moveable apparatus operates indoors ([0005, 0010]). The apparatus comprising: 
a movement subsystem; 
a wireless interconnect;
a processor, coupled to the movement subsystem and the wireless interconnect; and 
memory (fig. 1);
receive, from a wireless base station (WBS), located in the first room of the indoor environment, a first control signal including an indication to roam within the indoor environment (fig. 1 box 18, the controller works out a navigation path and controls the movement of the automatic movement device, [0010], The controller 18 may be a far-end controller, [0034]);
activate, responsive to the first control signal, the movement subsystem to roam (fig. 1 box 18, the controller works 

However, the reference is silent on the process in which the mobile far-end communication device roams to the location where the signal is weak. 

Although Wu teaches the moveable apparatus roams indoors, Wu is silent on the limitations:

memory, the memory comprising instructions executable by the processor, the instructions when executed by the processor cause the processor to:
receive, from a wireless base station (WBS), located in the first room of the indoor environment, a first control signal including an indication to roam within the indoor environment and sample the wireless network to measure levels of signal strength of the wireless network within the indoor environment;
activate, responsive to the first control signal, the movement subsystem to roam within the indoor environment and measure levels of signal strength of the wireless network;
send, to the WBS, an information element including indications of the measured levels of signal strength.

receive, from a wireless base station (WBS) / “proximate base station” ([0054]), a first control signal including an indication to roam and sample the wireless network to measure levels of signal strength of the wireless network within the environment;
activate, responsive to the first control signal, the movement subsystem to roam and measure levels of signal strength of the wireless network;
send, to the WBS, an information element including indications of the measured levels of signal strength (identify network-limited areas, reroute proximate AVs in order to establish mesh network while selected AV travels, [0123], claim 1, claim 10). Note, the Examiner maintains the proximate AVs are sampling the wireless network when being rerouted. 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Wu by receive, from a wireless base station (WBS), located in the first room of the indoor environment, a first control signal including an indication to roam within the indoor environment and sample the wireless network to measure levels of signal strength of the wireless network within the indoor environment; activate, 

The Examiner corresponds Wu’s roaming in a vast indoor environment ([0035]) with the applicant’s roaming to a second room.
Regarding the limitations: receive, from the WBS, a second control signal including an indication to navigate to the second room of the indoor environment and extend a wireless network for the indoor environment of into the second room of the indoor environment, the control signal received via the wireless network and the wireless interconnect, wherein the second room of the indoor environment has a measured level of signal strength below a threshold value;
activate the wireless interconnect to enlarge a coverage area of the wireless network by extending the WBS a wireless base station (WBS) in the location of the environment; the limitations merely repeat what is done in a first room in a 

Although Wu teaches (The far-end communication device 20 may further function as a mobile repeater, which can move to the area where the signal is weak to provide signal relay, [0037]), the reference is silent on activate, responsive to the control signal, the movement subsystem to navigate, based on the map, the apparatus to the second room location of the indoor environment.
	Shin US 10335949 teaches a system comprising a wireless router (fig. 1 box 300) wherein the wireless router (fig. 1 box 400) receives instructions to position a mobile robot, in an indoor environment in multiple rooms (composites of cleaning area 
information may be generated for each of the case in which the door of a room is closed and the case in which the door is not closed, map information may be provided through user equipment, col. 11 lines 4-16), based upon a map of the environment (claims 1, 7). Thus the Examiner maintains Shin teaches the limitation.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by silent on activate, responsive to the control signal, the movement subsystem to navigate, based on the map, the apparatus 





	Although Wu teaches a device which can move to the area where the signal is weak to provide signal relay, the reference is silent on the device comprising:
a rechargeable battery;
activate the movement subsystem to navigate the apparatus adjacent to a dock, located in an indoor environment, to couple the apparatus with the dock to recharge the rechargeable battery.
Chen US 20130124031 teaches a rechargeable battery;
activate the movement subsystem to navigate the apparatus adjacent to a dock to couple the apparatus with the dock to recharge the rechargeable battery (fig. 1 box 2, fig. 3, charging dock, [0022]). Although Chen is silent on the dock being located in an indoor environment, the Examiner maintains the system of Chen could be located in an indoor environment.

However, none of the prior art of record teaches or fairly suggests all the limitations of the independent claims.


Conclusion

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476